Exhibit 10.1

FIRST AMENDMENT TO SENIOR SECURED LOAN AGREEMENT

This FIRST AMENDMENT TO SENIOR SECURED LOAN AGREEMENT (this “Amendment”), dated
as of March 18, 2011 is entered into by and among (1) WILLIAM LYON HOMES, INC.,
a California corporation (the “Borrower”), (2) the lenders party to the Loan
Agreement (described below) from time to time (the “Lenders”), and (3) COLFIN
WLH FUNDING, LLC, as Administrative Agent, with respect to the following:

A. The Borrower, the Administrative Agent and the Lenders have previously
entered into that certain Senior Secured Term Loan Agreement dated as of
October 20, 2009 (the “Existing Loan Agreement” and as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Loan Agreement”). Capitalized terms are used in this Amendment as defined
in the Loan Agreement, unless otherwise defined herein.

B. The Borrower and the Lenders have agreed to make certain amendments to the
Existing Loan Agreement as described below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Effectiveness. The effectiveness of the provisions in Section 2 of this
Amendment is subject to the satisfaction of the conditions further described in
Section 3 of this Amendment.

2. Tangible Net Worth. Section 7.15 of the Existing Loan Agreement is hereby
amended and restated in its entirety as follows:

“7.15 TANGIBLE NET WORTH. (a) From, and including, the Closing Date through, but
excluding, December 31, 2010, permit Tangible Net Worth to be less than
$75,000,000 at the end of any fiscal quarter, (b) from, and including,
December 31, 2010 through, but excluding December 31, 2011, permit Tangible Net
Worth to be less than $75,000,000 at the end of any two consecutive fiscal
quarters, and (c) thereafter, permit Tangible Net Worth to be less than
$75,000,000 at the end of any fiscal quarter.”

3. Conditions Precedent to the Effectiveness of this Amendment. The
effectiveness of the provisions contained in Section 2 above is conditioned
upon, and such provisions shall not be effective until, each of the following
conditions has been satisfied unless any such condition has been waived in
writing by the Majority Lenders (the first date on which all of the following
conditions have been satisfied or waived in writing being referred to herein as
the “Amendment Effective Date”):

(a) The Administrative Agent shall have received, on behalf of the Lenders, this
Amendment, duly executed and delivered by the Borrower, the Administrative Agent
and the Majority Lenders.

4. Borrower Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment and amend the
Existing



--------------------------------------------------------------------------------

Loan Agreement in the manner provided in this Amendment, the Borrower represents
and warrants to the Administrative Agent and each Lender as follows:

(a) Power and Authority. The Borrower has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Existing Loan Agreement
as amended by this Amendment (hereafter referred to as the “Amended Loan
Agreement”).

(b) Authorization of Agreements. The execution and delivery of this Amendment by
the Borrower and the performance of the Amended Loan Agreement by the Borrower
have been duly authorized by all necessary action, and this Amendment has been
duly executed and delivered by the Borrower.

(c) Enforceability. Each of this Amendment and the Amended Loan Agreement
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights in general. The enforceability of the obligations of the
Borrower hereunder is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(d) No Conflict – Borrower. The execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of each of this Amendment and the
Amended Loan Agreement do not and will not (i) contravene, in any material
respect, any provision of any law, regulation, decree, ruling, judgment or order
that is applicable to the Borrower or its properties or other assets,
(ii) result in a breach of or constitute a default under the charter, bylaws or
other organizational documents of the Borrower or any material agreement,
indenture, lease or instrument binding upon the Borrower or its properties or
other assets or (iii) result in the creation or imposition of any Liens on its
properties other than as permitted under the Loan Agreement.

(e) No Conflict – Parent. The execution, delivery and performance by Parent of
the acknowledgement/consent/agreement attached to this Amendment do not and will
not (i) contravene, in any material respect, any provision of any law,
regulation, decree, ruling, judgment or order that is applicable to Parent or
its properties or other assets, (ii) result in a breach of or constitute a
default under the charter, bylaws or other organizational documents of Parent or
any material agreement, indenture, lease or instrument binding upon Parent or
its properties or other assets or (iii) result in the creation or imposition of
any Liens on its properties other than as permitted under the Loan Agreement.

(f) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Amendment.

5. Lender Representations and Warranties. ColFin WLH Funding, LLC (“ColFin”)
represents and warrants to the Borrower as follows:

 

2



--------------------------------------------------------------------------------

(a) Power and Authority. ColFin has all requisite limited liability company
power and authority to enter into this Amendment.

(b) Authorization of Agreements. The execution and delivery of this Amendment by
ColFin have been duly authorized by all necessary action, and this Amendment has
been duly executed and delivered by ColFin.

6. Miscellaneous.

(a) Reference to and Effect on the Loan Agreement and the other Loan Documents.

(i) Except as specifically modified by this Amendment, the Existing Loan
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed by the Borrower in all respects.

(ii) The execution and delivery of this Amendment and performance of the Amended
Loan Agreement shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Administrative Agent or the Lenders under, the Existing Loan Agreement,
the Amended Loan Agreement or any of the other Loan Documents.

(iii) Upon the conditions precedent set forth herein being satisfied, this
Amendment shall be construed as one with the Existing Loan Agreement, and the
Existing Loan Agreement shall, where the context requires, be read and construed
throughout so as to incorporate this Amendment, and any reference to the “Loan
Agreement” in any of the Loan Documents shall be deemed to reference the Amended
Loan Agreement.

(iv) If there is any conflict between the terms and provisions of this Amendment
and the terms and provisions of the Amended Loan Agreement or any other Loan
Document, the terms and provisions of this Amendment shall govern.

(b) Expenses. The Borrower acknowledges that all costs and expenses of the
Administrative Agent incurred in connection with this Amendment will be paid by
the Borrower in accordance with Section 11.04 of the Existing Loan Agreement.

(c) Headings. Section and subsection headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

(d) Counterparts. This Amendment may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
telecopier of an executed counterpart of this Amendment shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

3



--------------------------------------------------------------------------------

(e) Incorporation by Reference. The provisions of Sections 11.14 through 11.16
of the Loan Agreement are hereby incorporated by reference, mutatis mutandis, as
if set forth in full herein.

7. Loan Documents. This Amendment is a Loan Document as defined in the Loan
Agreement, and the provisions of the Loan Agreement generally applicable to Loan
Documents are applicable hereto and incorporated herein by this reference.

[This Space Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WILLIAM LYON HOMES, INC., a California corporation By:  

/s/ Matthew R. Zaist

Name:  

Matthew R. Zaist

Title:  

Executive Vice President

[Signature Page to First Amendment to Loan Agreement]



--------------------------------------------------------------------------------

COLFIN WLH FUNDING, LLC, as Administrative Agent and on behalf of all Lenders
By:  

/s/ Mark M. Hedstrom

Name:  

Mark M. Hedstrom

Title:  

V.P.

[Signature Page to First Amendment to Loan Agreement]



--------------------------------------------------------------------------------

Acknowledgement, Consent and Agreement of Parent

Parent, by its execution below, confirms and agrees that the Unconditional
Guaranty executed by it in favor of the Administrative Agent and the Lenders
shall remain in full force and effect in accordance with its terms.

 

WILLIAM LYON HOMES,

a Delaware corporation

By:  

/s/ Matthew R. Zaist

Name:  

Matthew R. Zaist

Title:  

Executive Vice President

By:  

/s/ Colin T. Severn

Name:  

Colin T. Severn

Title:  

Vice President and Chief Financial Officer

[Signature Page to First Amendment to Loan Agreement]